Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 7-8, 10-13, 16, 18, 20, 23-24, 26, 28, 30-32, 34, 36-39, are pending.
Claims 3, 5-6, 9, 14-15, 17, 19, 21-22, 25, 27, 29, 33, 35, 40-41, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, 7, 11, 16, 18, 20, 24, 26, 28, 31-32, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 4, 7, cite inherent properties of crystal A. 11, 16, 18, 20, cite inherent properties of crystal B. 24, 26, 28, 31-32, cite inherent properties of crystal C. 
However, inherent property is not a limitation under the US patent practice.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  Therefore, the claims fail to further limit the subject matter of their respective independent claims.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10-13, 16, 18, 20, 23-24, 26, 28, 30-32, 34, 36-39, are rejected under 35 U.S.C. 103(a) as being unpatentable over Masjedizadeh et al., US 2017/0065591 A1 (effective date 2/21/2014), in view of Lee et al., US 2012/0149687, and Pharmaceutical Tech. (2006), vol. 30(10), pp. 1-13. 
Applicant claims crystals A, B, and C of 
    PNG
    media_image1.png
    165
    208
    media_image1.png
    Greyscale
. Applicant claims the composition of B (claims 34, 36) and method of use thereof (claims 37-39).  Applicant claims X-Ray, DSC and other inherent properties of the crystals (claims 2, 4, 7, 10-13, 16, 18, 20, 24, 26, 28, 30, 32). Applicant also claims the isomers (claims 8, 12-13, 30).
  Determination of the scope and content of the prior art (MPEP 2141.01 
Masjedizadeh et al., disclosed the same compound as solid amorphous, substantially free of the crystalline form, and composition thereof useful for treating the same claimed diseases. See the entire document, particularly, [0001], [0007], [0018], [[0055], [0060], [3367]. The compound includes the isomers, racemate, mixtures, [0071]-[0073]. 
Lee et al., disclosed it is well-known in the art that administration of crystal slows absorption and prolong the effect of a compound. See the entire document, particularly pp. 17, [0134].  
Pharmaceutical Tech. disclosed conventional technique for screening and selecting solvents for crystallization is well-known in the art. It disclosed how to practice the conventional technique. See the entire document, particularly pages 1-3.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Masjedizadeh et al., is that applicant claims crystals A-C instead of solid amorphous.  Applicant also claims inherent properties of the crystals. 
The difference between the instant invention, Lee et al., and Pharmaceutical Tech. is that the prior arts are general knowledge in the art, not about the instant crystals. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from knowledge of those of ordinary skill in the field of crystalline chemistry and from the problem applicant wanted to solve: applicant wanted to make crystals and 2) avoid the prior arts. 
It is well-known in the art that administration of crystal slows absorption and prolong the effect of a compound. For example, Lee et al., pp. 17, [0134].  Also, conventional technique for screening and selecting solvents for crystallization is well-known in the art (Pharmaceutical Tech., pages 1-3). Having known these, one of ordinary skill would have known and be motivated to make the crystals at the time the invention was made with reasonable expectation of success. Applicant did no more than perform conventional technique of dissolving a compound in a solvent and waited for the crystal to precipitate.
Applicant knew the compound can occur in crystalline form because Masjedizadeh et al., disclosed the solid is substantially free of the crystalline form, [0018].  Though there is no guarantee a crystal would form. Such is true for every scientific experiment. In any event, absolute predictability is not required by the Patent Statues. Section 103 of the Statute merely requires that there be a "reasonable expectation, or some predictability"’. In re Kratz, 592 F.2d 1169 , 201 USPQ 71 ; and In re Kronig, 539 F.2d 1300 , 190 USPQ 425.
Under the US patent practice inherent property (claims 2, 4, 7, 10-13, 16, 18, 20, 24, 26, 28, 30, 32) is not a limitation of a product or compound under the US patent practice.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
In composition claims 34, 36, the compound by Masjedizadeh et al., and in the instant crystals are the same. They are expected to acquire the same thermodynamically stable form at their lowest energy level, particularly in aqueous composition, e.g. blood. This is also true for powder or solid compositions but at a much slower rate.  It is well-known in the art that under the first principle of chemical thermodynamics that a compound always acquire the most thermodynamically stable form (high school or college freshman chemistry textbooks) and under the second principle the transformation is spontaneous. There is no evidence in the specification that this is not true for the instant compound.  Hence, claims 34, 36-39, are not allowable.
 Moreover, the instant crystal and process of making thereof, are obvious from the prior art under the decision in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007). As held in KSR  “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, applicant performed traditional and convectional procedures of dissolving the amorphous in a solvent and waited for the crystal to precipitate. Such is not beyond the ordinary skill of a chemist. For example, see Pharmaceutical Tech. (2006), vol. 30(10), pp. 1-3, which disclosed conventional technique for screening and selecting solvents applicable in crystallization. 
For the reasons set forth above, the invention is motivated by the teachings of the prior arts and knowledge well-known in the art.  
 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         

June 30, 2022